Citation Nr: 1818069	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-12 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent from October 3, 2007, for residuals of a right clavicular fracture, dominant hand.

2.  Entitlement to an evaluation in excess of 20 percent from October 3, 2007, for left biceps tendonitis with left shoulder overuse syndrome and degenerative joint disease, left shoulder with history of clavicular fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1996 to June 2005.

This matter comes before the Board of Veterans Appeals (Board) on appeal from February 2006 and August 2007 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The February 2006 rating decision granted service connection for left biceps tendonitis with left shoulder overuse syndrome and degenerative joint disease, left shoulder (herein after left shoulder) and assigned a non-compensable rating effective July 1, 2005.  The August 2007 rating decision granted service connection for the residuals, right clavicular fracture (herein after right clavicle) and assigned a non-compensable rating effective July 1, 2005.

Thereafter, a March 2009 rating decision granted a 20 percent rating for the left shoulder effective March 3, 2008 and a 30 percent rating for the right clavicle effective March 3, 2008.

In a July 2012 Board decision, the Board denied an initial compensable rating for the service-connected right clavicle prior to October 3, 2007.  It granted a 10 percent rating for the left shoulder from July 1, 2005 to October 2, 2007.  It also granted earlier effective dates of October 3, 2007 for the 30 percent rating for the right clavicle and for the 20 percent rating for the left shoulder.  It remanded the issues of ratings in excess of 30 percent for the right clavicle and 20 percent for the left shoulder further development.

In an October 2013 memorandum decision, the Court of Appeals for Veterans Claims (the Court) vacated the part of the July 2012 Board decision that denied the issue of entitlement to an initial compensable disability rating for the right clavicle prior to October 3, 2007 and remanded it for further development.  The other issues granted and denied in the July 2012 were considered abandoned.

In a May 2014 Board decision, the Board granted a 10 percent rating for the right clavicle prior to October 3, 2007.

The matters on appeal have once again returned to the Board, and are characterized as reflected on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required for further development of the Veteran's claims. 

Since the November 2016 Supplemental Statement of the Case (SSOC), the Veteran has been afforded a VA examination in November 2016 regarding his right and left shoulder disabilities.  This examination was not previously considered by the RO and is directly relevant to the adjudication of the Veteran's increased rating claims.  Accordingly, remand for initial consideration of the evidence by the AOJ and issuance of a SSOC is necessary.

Accordingly, the case is REMANDED for the following action:

After conducting any development indicated, readjudicate the issues of entitlement to an evaluation in excess of 30 percent from October 3, 2007, for residuals of a right clavicular fracture, dominant hand; and to an evaluation in excess of 20 percent from October 3, 2007, for left biceps tendonitis with left shoulder overuse syndrome and degenerative joint disease, left shoulder with history of clavicular fracture.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







